Exhibit 10.1

LOGO [g127770img001.jpg]

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

PURCHASE AGREEMENT - COMMERCIAL – 2010

PART I - BROKER DUTIES

Every licensed New Mexico real estate Broker is obligated to disclose Broker
Duties. Please acknowledge receipt of this information by signing or initialing
at the bottom of this page. Disclosure: The following brokerage relationships
are available in the State of New Mexico: (1) transaction broker, (2) exclusive
agency, and (3) dual agency (see RANM Form 1401, p. 2).

Prior to the time an Associate Broker or Qualifying Broker generates or presents
any written document that has the potential to become an express written
agreement, the Associate Broker or Qualifying Broker shall disclose in writing
to their prospective buyer, seller, landlord or tenant, the following list of
Broker Duties that are owed to all Customers and Clients by all Brokers;

(A) Honesty and reasonable care as set forth in the provisions of this section;

(B) Compliance with local, state, and federal fair housing and
anti-discrimination laws, the New Mexico Real Estate License Law and the Real
Estate Commission Rules and other applicable local, state, and federal laws and
regulations;

(C) Performance of any and all oral or written agreements made with the Customer
or Client;

(D) Assistance to the Broker’s Customer or Client in completing the Transaction,
unless otherwise agreed to in writing by the Customer or Client, including
(1) Presentation of all offers or counter-offers in a timely manner, and
(2) Assistance in complying with the terms and conditions of the contract and
with the closing of the Transaction;

If the Broker in a transaction is not providing the service, advice or
assistance described in paragraphs D(1) and D(2), the Customer or Client must
agree in writing that the Broker is not expected to provide such service, advice
or assistance, and the Broker shall disclose such agreement in writing to the
other Brokers involved in the Transaction;

(E) Acknowledgment by the Broker that there may be matters related to the
Transaction that are outside the Associate Broker’s or Qualifying Broker’s
knowledge or expertise and that the Associate Broker or Qualifying Broker will
suggest that the Customer or Client seek expert advice on these matters;

(F) Prompt accounting for all monies or property received by the Broker;

(G) Prior to the time the Associate Broker or Qualifying Broker generates or
presents any written document that has the potential to become an express
written agreement, written disclosure of (1) any written Brokerage Relationship
the Broker has with any other Parties to the Transaction; and or (2) any
material interest or relationship of a business, personal, or family nature that
the Broker has in the Transaction; (3) other Brokerage Relationship options
available in New Mexico;

(H) Disclosure of any adverse material facts actually known by the Associate
Broker or Qualifying Broker about the Property or the Transaction, or about the
financial ability of the parties to the Transaction to complete the Transaction.
Adverse material facts do not include data from a sex offender registry or the
existence of group homes;

(I) Maintenance of any confidential information learned in the course of any
prior Agency relationship unless the disclosure is with the former Client’s
consent or is required by law;

(J) Unless otherwise authorized in writing, an Associate Broker or Qualifying
Broker shall not disclose to their Customer or Client during the transaction
that their Seller Client or Customer has previously indicated they will accept a
sales price less than the asking or listed price of a property; that their Buyer
Client or Customer has previously indicated they will pay a price greater than
the price submitted in a written offer; the motivation of their Client or
Customer for selling or buying property; that their Seller Client or Customer or
their Buyer Client or Customer will agree to financing terms other than those
offered; or any other information requested in writing by the Associate Broker’s
or Qualifying Broker’s Customer or Client to remain confidential, unless
disclosure is required by law.

 

RANM Form 3101 (2010) Cover Page 1    ©2007(2) REALTORS® Association of New
Mexico    Initials: Buyer    LOGO [g127770img002.jpg]     Seller    LOGO
[g127770img003.jpg]    

New Urban Investments LLC P.O. Box 7897 Albuquerque, NM 87194

Phone: 505.450.4466

   Fax: 505.232.3018    Phillip Raby    8500 Bluewater

Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026        www.zipLogix.com



--------------------------------------------------------------------------------

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

PURCHASE AGREEMENT - COMMERCIAL – 2010

PART II

BROKERAGE RELATIONSHIPS DISCLOSURE: Transaction Broker, Exclusive Agency, and
Dual Agency are brokerage relationships available in New Mexico. Brokers may,
but are not required to, disclose unwritten agreements with Buyers and Sellers.
However, Brokers must disclose written agreements.

1. Phillip Juno Raby (“Buyer’s Broker”) is working with the Buyer in this
transaction as a:

x Transaction Broker without a written agreement.

¨ Transaction Broker with a written agreement (RANM Form 1206, Buyer Broker
Agreement).

¨ Agent with a written agreement (RANM Form 1206, Buyer Broker Agreement with
Agency Addendum).

2. IN-HOUSE TRANSACTION:

¨ A. Buyer’s Broker is licensed under the same Qualifying Broker in the same
Brokerage as Seller’s Broker. Seller’s Broker has a written listing agreement
with the Seller as ¨ Transaction Broker ¨ Agent.

¨ B. Buyer’s Broker is also Seller’s Broker for the property in this
Transaction, Seller’s Broker has a written listing agreement with Seller as ¨
Transaction Broker ¨ Agent.

3. ¨ DUAL REPRESENTATION DISCLOSURE AND CONSENT: Brokerage is representing both
Buyer and Seller by means of written agreements with each of them, without
creating Dual Agency. If there are two written agreements, Buyer and Seller
hereby consent to this dual representation.

4. ¨ DUAL AGENCY DISCLOSURE: Brokerage is representing both Buyer and Seller by
means of written agency agreements with each of them, and Designated Brokerage
has not been chosen by the Qualifying Broker, thus creating Dual Agency. Prior
to writing or presenting this offer, Broker must obtain written consent from
Buyer Client and Seller Client (RANM Form 1301, Agency Agreement - Dual).

5. Buyer’s Broker      x does      ¨ does not have a material interest or
relationship of a business, personal or family nature in the

transaction, including compensation from more than one party:

           

If the Brokerage or Qualifying Broker has a material interest or relationship of
a business, personal, or family nature in the transaction, that interest or
relationship must also be disclosed separately.

6.      ¨ Buyer      ¨ Seller is a licensed New Mexico real estate Broker.

The BROKERAGE RELATIONSHIPS DISCLOSURE is acknowledged by the parties below:

 

BUYER    SELLER LOGO [g127770img004.jpg]    12/01/2010    12:00 PM    LOGO
[g127770img005.jpg]     12/8/2010    5:00PM Buyer Signature    Date    Time   
Seller Signature    Date    Time Coven Holdings LLC    Sparton Technology, Inc.,
Buyer Signature    Date    Time    Seller Signature    Date    Time

BUYER’S BROKER

 

New Urban Investments LLC

Buyer’s Brokerage Firm

        Philip Juno Raby                                         
                                                       

Broker x is ¨ is not a REALTOR®

 

Broker          LOGO [g127770img006.jpg]              12/01/2010    12:00 PM
Signature          Date    Time

SELLER’S BROKER

CBRE

Seller’s Brokerage Firm               Jim Smith
                                         
                                                       

Broker ¨ is ¨ is not a REALTOR®

 

Broker                                Signature          Date    Time

 

RANM Form 3101 (2010)

  

Cover Page 1

  

© 2007 REALTORS® Association of New Mexico

Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026        www.zipLogix.com        8500 Bluewater



--------------------------------------------------------------------------------

LOGO [g127770img001.jpg]

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

PURCHASE AGREEMENT - COMMERCIAL – 2010

Date of Offer             December 1             , 2010        

 

1. TERMS SUMMARY.

This Agreement includes the Property Disclosure Statement and:

 

  ¨ Property Disclosure Statement

 

  x Addendum

 

  ¨ Financing Addendum

 

¨      Other (describe):   

 

Offer Expiration Date:             December 3             , 2010      

 

Buyer:   

Coven Holdings LLC

  

a New Mexico Limited Liability Company

Seller:   

Sparton Technology, Inc

  

a NEW MEXICO CORPORATION.

 

Property:   

8500 BLUE WATER

Address:

  

8500 Bluewater Road NW, Albuquerque, NM 87121

Legal Description:

  

SUMMARY PLAT OF TRACTS H–l , H–2, I–1 & I–2 OF ATRISCO

BUSINESS PARK UNIT 2                     
                                         
                                         
                                                                               

Purchase Price: $4,200,000.00                                    

Earnest Money: $1,000,000.00                                     

 

  Title Company:   

Fidelity National Title

 

8500 Menaul Blvd NE, Suite B–150

 

Albuquerque, NM 87112

 

Phone: (505) 450–2060             

   Facsimile: (505) 332–1068              

Email: RADavis@fnf.com                    
                                         
                                                        

  

Inspection Period:                                     See Addendum
One                    , See            

Survey Type: x ALTA ¨ Boundary ¨
Other (describe):                                     
                                                                

To be obtained and paid for by: ¨ Buyer x Seller

Environmental Site Assessment: x Phase I ¨ Phase
II ¨ Other (describe):                           
                                                       

To be obtained and paid for by: ¨ Buyer x Seller

Closing Date:                                 See Addendmum One And
Two             , See            

 

This form and all REALTORS® Association of New Mexico (RANM) forms are for the
sole use of RANM members and those New Mexico Real Estate Licensees to whom RANM
has granted prior written authorization. Distribution of RANM forms to non-RANM
members or unauthorized Real Estate Licensees is strictly prohibited. RANM makes
no warranty of the legal effectiveness or validity of this form and disclaims
any liability for damages resulting from its use. By use of this form, the
parties agree to the limitations set forth in this paragraph. The parties hereby
release RANM, the Real Estate Brokers, their Agents and employees from any use
of this form is not intended to identify the user as a REALTOR®. REALTOR® is a
registered collective membership mark which may be used only by Real Estate
Licensees who are members of the National Association of REALTORS® and who
subscribe to the Association’s strict Code of Ethics.

 

RANM Form 3101 (2010) Page 1 of 11    ©2007 REALTORS® Association of New Mexico
   Initials: Buyer    LOGO [g127770img002.jpg]      Seller    LOGO
[g127770img003.jpg]     

New Urban Investments LLC P.O. Box 7897 Albuquerque, NM 87194

Phone: 505.450.4466

   Fax: 505.232.3018    Phillip Raby    8500 Bluewater

Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026        www.zipLogix.com



--------------------------------------------------------------------------------

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

PURCHASE AGREEMENT - COMMERCIAL – 2010

Conveyance Documents:

        Deed: x General Warranty Deed

 ¨ Special Warranty Deed

 ¨ Quitclaim Deed

 

 ¨ Other (describe):

  

 

        x Assignment of Leases

        ¨ Other (describe):

 

 

SELLING BROKER

 

New Urban Investments LLC

Selling Firm               Phillip Juno
Raby                                         
                                                       

Broker x is ¨ is not a REALTOR®

 

By (Print)          P.O. Box 7897         Albuquerque    NM    87194-7897
Address       City    State    Zip Code (505) 232–3017    (505) 232–3018        
juno@newurbaninvestmentsllc.com Business Phone    Fax      
                      Email Address

LISTING BROKER

CBRE

Listing Firm               Jim Smith                                        
                                                        

Broker ¨ is ¨ is not a REALTOR®

 

By (Print)          6100 Uptown NE         Albuquerque    NM    87110 Address   
   City    State    Zip Code (505) 837–4923    (505) 837-4994        
jsmith@cbre.com Business Phone    Fax                                  
             Email Address

Financing Contingency:        ¨ If checked, this Agreement is contingent upon
Buyer obtaining financing on or before                                 . (Attach
Financing Addendum, if appropriate)

2. PROPERTY. Seller agrees to sell and Buyer agrees to buy the Property for the
Purchase Price pursuant to the terms of this Purchase and Sale Agreement
(“Agreement”). The parties agree that if the legal description of the Property
in this Agreement is not accurate, this Agreement shall not be invalid and the
legal description shall be revised in a manner acceptable to Buyer, seller and
Title Company. The Property includes all fixtures and permanent improvements
located at the Property, including all mechanical systems, electrical systems,
plumbing systems, heating, ventilating and air conditioning systems and
equipment, sprinkler systems, security systems, fire detection systems,
telephone distribution systems (lines, jacks and connections only), floor
coverings, window coverings, elevators, signs, paving and landscaping. The
Property includes all of Seller’s interest in Existing Leases (as defined
below), subleases, licenses, lease guaranties, easements, rights-of-way,
streets, alleys, access rights, water rights, air rights, development rights,
zoning rights and variances, and all other estates, rights, titles, interests,
servitudes, tenements, and appurtenances of any nature whatsoever, in any way
now or hereafter belonging to, relating to or pertaining to the Property.
Service contracts, employment agreements, warranties and management agreements,
to the extent they are assignable, will be included with the Property. THIS
AGREEMENT IS NOT TO BE USED FOR TRANSACTIONS INVOLVING AN ASSIGNMENT OF A GROUND
LEASE. UNLESS SPECIFICALLY PROVIDED IN AN ADDENDUM TO THIS AGREEMENT, BUYER IS
NOT PURCHASING ANY PERSONAL PROPERTY OF SELLER PURSUANT TO THIS AGREEMENT. (IN
THE EVENT BUYER IS PURCHASING PERSONAL PROPERTY OF SELLER IN CONJUNCTION WITH
PURCHASE OF THE PROPERTY, BUYER SHOULD CONSULT AN ATTORNEY REGARDING NECESSARY
ADDITIONAL DOCUMENTATION.)

 

RANM Form 3101 (2010)     Page 2 of 11

  

©2007 REALTORS® Association of New Mexico

   Initials: Buyer    LOGO [g127770img002.jpg]     Seller    LOGO
[g127770img003.jpg] 

Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026         www.zipLogix.com        8500 Bluewater



--------------------------------------------------------------------------------

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

PURCHASE AGREEMENT - COMMERCIAL – 2010

3. DEFINITIONS, BROKER includes Buyer’s and Seller’s brokers. DAY(S) will be
determined on a “calendar day” basis. If the day falls on a Saturday, Sunday or
legal Holiday, the time therefor will be extended to the next business day.
Legal Holidays are described as: New Year’s Day, Martin Luther King Jr.’s
Birthday, President’s Day, Memorial Day, Independence Day, Labor Day, Columbus
Day, Veteran’s Day, Thanksgiving Day and Christmas Day. DATE OF ACCEPTANCE is
the date this Agreement is fully executed and delivered. DELIVERED means
personally delivered, delivered by facsimile, mailed postage prepaid, or by any
method where there is evidence of receipt, The facsimile or e-mail transmission
of a copy of this or any related document will constitute delivery of that
document. The facsimile, e-mail or electronically transmitted signature shall
have the same force and effect as an original signature. Delivery to the real
estate Broker who is working with or who represents the Buyer or Seller will
constitute delivery to the Buyer or Seller respectively, except if the same
Broker works for or represents both Buyer and Seller, in which case, delivery to
the principal is required. The MASCULINE includes the feminine. The SINGULAR
includes the plural.

4. EARNEST MONEY. Within 5 days of the Date of Agreement, Buyer shall deliver
the Earnest Money to the Title Company, to be held in escrow pursuant to the
terms of this Agreement. The Earnest Money shall be held in a federally insured,
interest bearing account selected by Title Company. Subject to the provisions of
this Agreement, the Earnest Money and all accrued interest is to be applied
toward the purchase of the Property at the Closing. Upon Title Company’s
request, Buyer agrees to provide Title Company with its Federal Tax
Identification Number. If Buyer fails to deposit the Earnest Money as required
by this Agreement, this Agreement shall be automatically terminated.

5. FINANCING. The financing terms, conditions and obligations are set forth in
the Financing Addendum.

6. DISCLOSURE AND DELIVERY OF INFORMATION. Within 30 days of the Date of
Agreement, Seller shall deliver to Buyer a fully and accurately completed
Property Disclosure Statement in the form attached to this Agreement. Within 30
days of the Date of Agreement, Seller shall provide to Buyer true, correct and
complete copies, to the extent that they are in Seller’s control or possession,
of the following: previously prepared environmental audits and inspections,
physical inspection reports, maintenance information, warranties, service and
other contracts, engineering reports, hydrology reports, drainage information,
grading information, soils reports, topography information, utility reports and
information, building plans and specifications, certificates of occupancy,
plats, prior surveys, site plans, tax assessments and tax bills for the past two
(2) years, utility bills, governmental and quasi-governmental notices, a
schedule of all lawsuits (except suits initiated by Seller against tenants no
longer occupying space at the Property) pending or threatened related to the
Property (including a summary of relevant facts, status of the action, parties,
court and attorneys involved), and such other information, notices,
correspondence, agreements and other materials, if any, in Seller’s possession
related to the Property. If the Property includes a “residence” or “housing”
that was constructed prior to 1978, Federal Lead-Based Paint Regulations will
apply, and Seller must provide to Buyer, BEFORE accepting an offer from Buyer,
disclosures and information required by Federal regulations. See RANM Form 5112,
Lead-Based Paint Addendum Purchase Agreement.

7. INSPECTION PERIOD. Buyer shall have the period of time set forth above as the
Inspection Period to review the Property. During the Inspection Period, Buyer
shall review all of the information regarding the Property provided by Seller.
In addition, during the Inspection Period, Buyer may perform such other
inspections and review such other information as is desired by Buyer. Such
inspections, unless otherwise specified in this Agreement, shall be at Buyer’s
expense. Such inspections and reviews may include, but are not limited to,
physical inspection of the Property, environmental inspection of the Property,
soil inspection, review of governmental approvals and permits related to the
Property, zoning, title, survey, leases, financial information related to the
Property, service agreements, management contracts, and other agreements related
to the Property. Seller authorizes Buyer to request zoning and other similar
certifications from applicable governmental and quasi-governmental authorities.
Buyer agrees to not unreasonably disturb Seller’s tenants at the Property and to
conduct all inspections and tests at times mutually acceptable to Buyer and
Seller. Seller releases Buyer from all claims and liabilities arising out of
such requests by Buyer, including but not limited to enforcement actions
triggered by such requests. During the Inspection Period, Buyer is specifically
entitled to review the following:

A. Physical Inspection. Buyer, at Buyer’s election and expense, may obtain a
physical inspection, lead-based paint hazard inspection and/or lead-based paint
risk assessment concerning the Property.

 

RANM Form 3101 (2010) Page 3 of 11    ©2007 REALTORS® Association of New Mexico
   Initials: Buyer    LOGO [g127770img002.jpg]     Seller    LOGO
[g127770img003.jpg]    

Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026        www.zipLogix.com          8500 Bluewater



--------------------------------------------------------------------------------

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

PURCHASE AGREEMENT - COMMERCIAL – 2010

B. Title. Within 10 days of the Date of Agreement, Seller shall obtain a title
commitment (“Title Commitment”) from Title Company. All costs associated with
the Title Commitment, unless otherwise specified in this Agreement, shall be
paid for by Seller. Along with the Title Commitment, Title Company Shall provide
to Buyer copies of all documents listed as exceptions, a property tax search and
copies of all plats related to the Property. Buyer shall be entitled to review
title to the Property during the Inspection Period.

C. Survey. The survey of the Property of the type specified above shall be
obtained by the party designated. The survey shall be obtained as soon as
practicable and, in any event, within 30 days of the Date of Agreement. If an
ALTA survey is designated, the survey shall be prepared consistent with the
American Land Title Association/American College on Survey & Mapping standards
for urban surveys, including the optional items on Table A as selected by the
party obtaining the survey. If a boundary or other survey is to be obtained,
such survey shall be prepared consistent with the Minimum Standards for
Surveying in New Mexico. All surveys shall be certified to Seller, Buyer, Title
Company and Buyer’s lender, if any. The “Flood Zone” status of the Property
shall be reflected on the survey.

D. Leases. During the Inspection Period, Buyer may review all leases, subleases,
lease guaranties, licenses, concession agreements and other rental or occupancy
arrangements (collectively “Existing Leases”) affecting the Property. Prior to
the Closing, Seller shall obtain an estoppel certificate (“Estoppel
Certificate”) covering such matters and on a form mutually acceptable to Buyer
and Seller from each tenant at the Property. Seller shall use its best efforts
to obtain all Estoppel Certificates as soon as possible and in any event on or
before the Closing Date. If any Estoppel Certificate cannot be obtained in a
timely manner, Seller shall promptly give notice to Buyer of Seller’s failure to
obtain such Estoppel Certificate; and, in such event, Buyer, within 30 days
after notice is given, may terminate this Agreement and have the Earnest Money,
including accrued interest, delivered to Buyer.

E. Environmental Site Assessment. The Environmental Site Assessment of the
Property shall be obtained by the party set forth above, at such party’s
expense, within 30 days of the Date of Agreement. The site assessment of the
Property shall be of the type specified above and shall be performed in a manner
consistent with the standards created by American Society for Testing and
Materials Standards.

F. Soil and Drainage Inspection. Buyer, at Buyer’s election and expense, may
obtain soil and drainage inspections and tests concerning the Property.

8. BUYER’S ENTRY. Buyer shall be responsible for all costs, expenses,
liabilities and damages incurred by Seller as a result of Buyer’s entry onto the
Property prior to the Closing. Buyer shall return the Property to the condition
it was in prior to any entry, test and/or inspection by Buyer. All inspections
and tests conducted by Buyer regarding the Property shall be promptly paid for
by Buyer. Buyer indemnifies and agrees to defend Seller and the Property from
any and all claims, liabilities, liens, losses, expenses (including reasonable
attorneys’ fees and costs), and/or damages arising out of or related to any such
entry, inspections and/or tests by Buyer, its agents, contractors and employees,
in connection with this Agreement.

9. BUYER’S OBJECTION. Prior to the end of the Inspection Period, Buyer may
disapprove the Property and/or any item related to the Property. In such event,
Buyer, at Buyer’s election, may either terminate this Agreement or give notice
to Seller requesting that Seller cure the items disapproved by Buyer. Seller
shall have the obligation, at Seller’s expense, to satisfy and remove at or
before the Closing all monetary encumbrances disapproved by Buyer. Regarding
disapproval by Buyer of items other than monetary encumbrances, within 10 days
of Buyer’s notice requesting Seller’s cure, Seller shall provide notice to Buyer
of Seller’s proposed cure and the time period necessary for Seller to effectuate
the cure. Upon receipt of the response from Seller, Buyer shall within 10 days
elect to either terminate this Agreement or accept Seller’s proposed cure. If
Buyer elects to terminate this Agreement, the Earnest Money, including accrued
interest, shall be delivered to Buyer. If Buyer agrees to Seller’s proposed
cure, the Closing Date shall be extended, if necessary, consistent with the time
period specified for Seller’s cure. If Buyer does not disapprove the Property in
writing, Buyer shall be deemed to have approved the Property and the Earnest
Money shall become non-refundable.

RANM Form 3101 (2010) Page 4 of 11                          ©2007 REALTORS®
Association of New Mexico                            Initials: Buyer LOGO
[g127770img002.jpg] Seller LOGO [g127770img003.jpg]

Produced with ZipForm® by zipLogix 18070 Fifteen Mite Road, Frasar, Michigan
48026         www.zipLogix.com                 8500 Bluewater



--------------------------------------------------------------------------------

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

PURCHASE AGREEMENT - COMMERCIAL – 2010

10. SELLER’S REPRESENTATIONS AND WARRANTIES. Except as is expressly disclosed in
the Property Disclosure Statement, Seller, to the best of Seller’s current,
actual knowledge, makes the following representations and warranties to Buyer as
of the Date of Agreement and as of the Closing:

A. Seller is the sole owner of the Property and has the full right, power and
authority to sell the Property to Buyer as provided in this Agreement.

B. Seller is not aware of any adverse soil, topography, hydrology or drainage
condition at the Property.

C. Seller is not aware of any hazardous materials, hazardous conditions, toxic
substances, asbestos, or contaminated substances, including but not limited to
asbestos, lead based paint and/or PCB transformers at the Property.

D. Seller has not received any notice from any governmental or
quasi-governmental entity.

E. The Property has never been used as a dump, landfill or other similar use and
the Property has never had an above ground or an underground storage tank
located on it.

F. All information and documents provided by Seller to Buyer regarding the
Property are true, correct and complete. Notwithstanding the foregoing, Seller
is not providing any representation or warranty to Buyer regarding the
sufficiency, accuracy, completeness, or correctness of any information or report
prepared by any party other than Seller. Seller does not provide any
representation or warranty to Buyer concerning the skill or competency of any
third party producing any such information.

G. Seller is not aware of any unpaid liens or assessments, or items which could
result in a lien, related to the Property.

H. Water service, electric service, natural gas, telephone service, and public
sewer service are presently serving the Property.

I. The Property is not subject to any historical property designation and/or
development limitation.

J. Seller will not violate or modify any existing lease or Other Agreement, or
create any new lease or Other Agreement affecting the Property, without Buyer’s
prior written approval.

K. No person other than tenant(s) pursuant to the Existing Leases shall have any
right to possession of the Property.

L. No work has been performed which has not been paid for or which could give
rise to any mechanic’s or materialmen’s lien being filed against the Property.

M. No lawsuit or other claim is pending or threatened against Seller and/or the
Property.

N. No tenant or occupant of the Property is subject to any bankruptcy,
receivership, probate or insolvency proceeding.

O. Seller is not subject to any bankruptcy, receivership, probate or insolvency
proceeding.

RANM Form 3101 (2010) Page 5 of 11                          ©2007 REALTORS®
Association of New Mexico                            Initials: Buyer LOGO
[g127770img002.jpg] Seller LOGO [g127770img003.jpg]

Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026        www.zipLogix.com                8500 Bluewater



--------------------------------------------------------------------------------

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

PURCHASE AGREEMENT - COMMERCIAL – 2010

P. Seller has not collected and will not collect any rent or other monies
related to the Property for any period after the Closing Date.

Seller’s representations and warranties shall survive the Closing.

11. PRORATIONS, ADJUSTMENTS AND TRUST FUNDS. At the Closing, the following shall
occur:

A. Taxes, Assessments, Unpaid Existing Impact Fees. Applicable real property
taxes shall be prorated through the Closing Date, based upon the latest tax
information available to Title Company. Seller shall pay all special
assessments, standby charges, prorata charges and other similar charges and/or
assessments existing as of the Closing.

B. Insurance. All insurance obtained by Seller will terminate on the Closing
Date. Buyer is advised to obtain appropriate insurance related to the Property
effective as of the Closing Date.

C. Rent, Security Deposits and Related Expenses. All rent and other similar
monies, including but not limited to common area maintenance fees, utilities,
operating expenses and other “pass-throughs,” shall be prorated as of the
Closing Date. The parties agree to promptly adjust between themselves outside of
the escrow any rents received after the Closing Date. All security deposits
pursuant to Existing Leases shall be delivered to Buyer and paid for by Buyer at
the Closing.

D. Loan Impounds. At the Closing, Seller shall assign to Buyer, and Buyer shall
pay for all impounds or trust funds (including but not limited to insurance
escrows, tax escrows, and replacement reserves), held by the lender regarding
any loan being assumed by Buyer.

E. Other Charges Related to the Property. All other charges related to the
Property, including but not limited to utility bills, service contracts, and
management fees shall be paid by Seller through the Closing Date. All service
contracts, management agreements and other contracts, unless specifically
approved and assumed by Buyer in writing at the Closing, shall be terminated by
Seller effective as of the Closing Date. Buyer shall pay for all fees incurred
in conjunction with the assignment of any service contract, management agreement
and/or other contract. Buyer shall be responsible for changing over to Buyer all
utilities as of the Closing Date. Utility deposits, if any, shall be assigned to
Buyer and be paid for by Buyer at the Closing. Title Company is hereby
authorized to retain such monies out of the closing proceeds as are reasonably
necessary to pay utility charges which could result in a municipal lien being
filed against the Property for any period of time prior to the Closing Date.

12. MATERIAL CHANGE. No Material Change, as hereinafter defined, shall have
occurred before the Closing with respect to the Property that has not been
approved in writing by Buyer. For purposes of this Agreement, “Material Change”
shall mean a change in the status of a use, occupancy, tenants, financial
condition or physical condition of the Property. In the event of a Material
Change, Buyer, at Buyer’s election, may terminate this Agreement within 7 days
of receiving notice from Seller of such Material Change. If Buyer terminates
this Agreement, the Earnest Money and all interest accrued thereon shall be
returned to Buyer.

13. RISK OF LOSS. In the event of damage or destruction of all or any portion of
the Property by wind, water, fire or other casualty, Seller will promptly notify
Buyer of the nature and extent of such damage or destruction. In such event,
Buyer, in its sole discretion, within 7 days of such notice, may either
terminate this Agreement, negotiate a mutually acceptable reduction in the
Purchase Price, obtain an assignment of insurance proceeds from Seller or apply
insurance proceeds actually received by Seller as of the Closing to the Purchase
Price. Prior to the Closing, risk of loss with respect to the Property shall be
on Seller. After the Closing, risk of loss with respect to the Property shall be
on Buyer.

RANM Form 3101 (2010) Page 6 of 11                                   ©2007
REALTORS® Association of New Mexico                      Initials: Buyer LOGO
[g127770img002.jpg] Seller LOGO [g127770img003.jpg]

Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026         www.zipLogix.com             8500 Bluewater



--------------------------------------------------------------------------------

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

PURCHASE AGREEMENT - COMMERCIAL – 2010

14. CONDEMNATION. Promptly upon obtaining knowledge of any threatened or filed
condemnation proceeding against all or any portion of the Property, Seller or
Buyer will notify the other party of such proceeding. In such event, Buyer, in
its sole discretion, may either terminate this Agreement, negotiate a mutually
acceptable reduction in the Purchase Price, obtain an assignment of condemnation
proceeds from Seller or apply condemnation proceeds actually received by Seller
as of the Closing to the Purchase Price.

15. CLOSING. The closing (“Closing”) shall occur on the Closing Date. All
documents shall be delivered by the respective parties to Title Company to be
held in escrow pending the Closing. Each document shall be duly executed and, if
the document is to be recorded, duly acknowledged. For the Closing, Seller shall
deliver the following:

A. The Deed, of the type specified above, subject only to the title items not
objected to by Buyer during the Inspection Period.

B. An assignment of the Existing Leases.

C. An affidavit executed by Seller providing that Seller is not a “foreign
person” as established by Internal Revenue Code Section 1445 or successor
statutes.

D. Other applicable closing documents required or specified by this Agreement.

E. Closing statement prepared by Title Company for Seller.

For the Closing, Buyer shall deliver the following:

A. The balance of the Purchase Price.

B. Other applicable closing documents required or specified by this Agreement.

C. Documents, if any, related to Buyer’s financing for the Property.

D. Closing statement prepared by Title Company for Buyer.

As soon after the Closing as is reasonably practicable, Title Company shall
issue to Buyer a standard New Mexico form Owner’s Title Insurance Policy,
effective as of the Closing Date, in the amount of the Purchase Price, insuring
title to the Property vested in Buyer, in a form consistent with the Title
Commitment, and subject only to exceptions not objected to by Buyer during the
Inspection Period. Seller shall pay the premium for the standard New Mexico form
Owner’s Title Insurance Policy. Buyer shall pay the premium for all
endorsements, deletions/modifications of Schedule B, II items and/or extended
coverages to the Owner’s Title Insurance Policy. Buyer shall pay the premium for
any Loan Title Insurance Policy in favor of Buyer’s lender, if any.

All documents shall be in a form mutually acceptable to Buyer and Seller.
Prorations shall be handled at the Closing as set forth in this Agreement. Buyer
and Seller shall each pay for one-half of the escrow charges and/or closing fees
of Title Company. Buyer shall pay all costs related to obtaining any financing
related to the Property and the cost of recording all documents transferring the
Property to Buyer. All other Closing costs shall be handled as is otherwise
agreed to in writing by Buyer and Seller.

16. POSSESSION. Possession of the Property (subject to the rights of tenants
under the Existing Leases) and keys to the Property shall be delivered by Seller
to Buyer at the Closing.

RANM Form 3l01 (2010) Page 7 of 11                                   ©2007
REALTORS® Association of New Mexico                     Initials: Buyer LOGO
[g127770img002.jpg] Seller LOGO [g127770img003.jpg]

Produced with ZipForm® by zipLogix 18070 Fifteen Mile Road, Fraser, Michigan
48026         www.zipLogix.com                     8500 Bluewater



--------------------------------------------------------------------------------

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

PURCHASE AGREEMENT - COMMERCIAL – 2010

17. DEFAULT AND REMEDIES. Before exercising any remedy, the non-defaulting party
shall give the defaulting party five (5) days written notice specifying the
default, and the defaulting party shall be permitted to cure the default in such
period. If a default occurs under this Agreement, then this Agreement may be
terminated at the option of the non-defaulting party. If the non-defaulting
party elects to treat this Agreement as terminated, the Earnest Money and all
accrued interest thereon, shall be delivered to the non-defaulting party and the
non-defaulting party may pursue any additional remedies available at law, in
equity or otherwise. In the event, however, the non-defaulting party elects to
treat this Agreement as being in full force and effect, the non-defaulting party
shall have the right to specific performance. Buyer and Seller acknowledge and
agree that Broker(s) will not in any circumstance be responsible for any breach
by either party under this Agreement. If a default occurs under this Agreement
then the defaulting party shall be liable to the non-defaulting party for all
costs and expenses, including but not limited to reasonable attorneys’ fees,
incurred by the non-defaulting party as a result of the default.

18. DISCLAIMERS. Buyer acknowledges that it is acquiring the Property based on
Buyer’s own review and inspection. Buyer is acquiring the Property “AS IS” and
“WITH ALL FAULTS.” Except as expressly provided in this Agreement, Seller makes
no representation, warranty, inducement, promise, agreement or assurance
regarding the Property, including but not limited to any warranty or
representation as to condition, compliance with laws, zoning, water, soil,
access, size, marketability, value, future value, utilities, occupancy, or
otherwise. ALL IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO ANY IMPLIED
WARRANTY OF HABITABILITY, MERCHANTABILITY, AND/OR FITNESS FOR A PARTICULAR
PURPOSE, ARE HEREBY DISCLAIMED. Buyer acknowledges that it is not relying upon
any representation or warranty by any Broker.

19. REAL ESTATE BROKERS. The parties acknowledge that the Broker(s) are the
procuring cause of this Agreement. The parties acknowledge that the specific
relationship(s) of Buyer and Seller with such Broker(s) has been established
pursuant to separate written agreement. In consideration of the real estate
brokerage service rendered by Broker(s), Seller agrees to pay Broker(s) a real
estate brokerage fee, plus applicable gross receipts tax thereon, as established
by the separate written agreement. Such real estate brokerage fee, including
applicable gross receipts tax thereon, shall be divided in such shares as the
Broker(s) shall direct Title Company in writing. Broker(s) shall be a third
party beneficiary of this Agreement. This Agreement shall serve as an
irrevocable instruction to Title Company to pay such real estate brokerage fee,
including applicable gross receipts tax thereon, to Broker(s) out of the
Seller’s proceeds from the Closing. Other than Seller’s obligations to the
Broker(s) as set forth above, Buyer and Seller represent to each other that they
have had no dealings with any other broker, or agent, and that no person or
entity, other than the Broker(s) has any claim for a fee or commission in
conjunction with the sale covered by this Agreement. Each party indemnifies and
agrees to defend the other party from any and all costs and liabilities arising
from any breach of any representation contained in this paragraph.

20. FURTHER ACTION. Buyer and Seller agree to take such other and further
action, and execute such additional documents, as are reasonably necessary to
consummate the sale pursuant to this Agreement or which are reasonably required
by the Title Company in conjunction with the Closing.

21. BACK UP OFFERS. Buyer agrees that until such time as Buyer has approved the
condition of the Property or waived any contingency of Buyer set forth in this
Agreement, Seller may solicit and/or accept back-up offers to purchase the
Property.

22. NOTICES. Any notice required or permitted to be given under this Agreement
shall be in writing and may be either personally delivered, sent by recognized
overnight courier (for next day delivery) or mailed;, postage prepaid, or by any
method where there is evidence of receipt addressed to the parties and the
Brokers at their respective addresses set forth above. If any notice is
personally delivered, it shall be deemed given upon delivery. If any notice is
sent by recognized overnight courier, it shall be deemed given upon delivery by
the courier. If any notice is mailed, it shall be deemed given three
(3) business days after deposit in the United States mail. A party may change
its address for notices by sending a notice to the other party pursuant to the
terms of this paragraph. FACSIMILE AND EMAIL COMMUNICATIONS SHALL NOT BE USED
FOR NOTICES PURSUANT TO THIS AGREEMENT.

RANM Form 3101 (2010) Page 8 of 11                        ©2007 REALTORS®
Association of New Mexico                        Initials: Buyer LOGO
[g127770img002.jpg] Seller LOGO [g127770img003.jpg]

Produced with ZipForm™ by RE FormsNet, LLC 18025 Fifteen Mile Road, Clinton
Township, Michigan 48035        www.zipform.com                8500 Bluewater



--------------------------------------------------------------------------------

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

PURCHASE AGREEMENT - COMMERCIAL – 2010

23. AUTHORITY. Each party signing this Agreement represents and warrants to the
other party that it has full legal power, authority and right to execute,
deliver and perform the obligations under this Agreement. Each party represents
and warrants to the other party that the transactions contemplated by this
Agreement and each person signing this Agreement and/or any document at the
Closing has been duly authorized by all requisite action and that no remaining
action or third-party consent is required. If Seller is an entity, Seller
represents and warrants to Buyer that it is duly formed, validly existing and in
good standing under the laws of the State of its organization (as set forth
above) and qualified to do business in New Mexico. If Buyer is an entity, Buyer
represents and warrants to Seller that it is duly formed, validly existing and
in good standing under the laws of the state of its organization (as set forth
above) and qualified to do business in New Mexico.

24. AMENDMENT. This Agreement cannot be amended except by a written document
executed by the party against whom such amendment is to be enforced.

25. INVALIDITY. If any provision of this Agreement is determined to be invalid,
ineffective, inoperative, unenforceable, or contrary to law, all of the
remaining provisions of this Agreement shall remain in full force and effect.

26. CONFIDENTIALITY. Buyer and Seller agree that at all times after the Date of
Agreement and prior to the Closing, unless consented to in writing by the other
party or required by law, no party shall issue a press release or other public
disclosure concerning the pending sale of the Property. Buyer and Seller agree
to notify their employees, agents, contractors and Broker(s) involved in the
sale of this confidentiality provision. No memorandum or other document
referencing this Agreement shall be recorded.

27. ASSIGNMENT. No party may assign the Agreement without the prior written
consent of the other party.

28. ATTORNEY REVIEW. Buyer and Seller each acknowledge and agree that this
Agreement is a legally binding document and that each party has had a full
opportunity to have its respective attorney review, revise and negotiate this
Agreement. Consequently, neither party shall be deemed to have had the
responsibility of drafting this Agreement if this Agreement at any time is
construed or interpreted.

29. GOVERNING LAW. This Agreement shall be governed by the law of the State of
New Mexico.

30. WAIVER. No waiver or failure by any party to enforce any breach of this
Agreement shall be considered to be a waiver of any subsequent breach,
regardless of the time, nature or form of the subsequent breach. All waivers
must be in writing to be effective.

31. ENTIRE AGREEMENT. This Agreement (including all exhibits and addenda) and
the Property Disclosure Statement covering the Property constitute a fully
integrated document and represent the entire understanding and agreement between
Buyer and Seller regarding the Property. All prior discussions, events, or
representations, warranties and agreements regarding the Property are hereby
superseded and replaced by this Agreement. The parties to this Agreement affirm
that the terms and provisions of this Agreement accurately reflect their intent.
All exhibits and addenda to this Agreement are incorporated into this Agreement
as operative provisions.

32. TIME OF THE ESSENCE. Time is of the essence under this Agreement.

33. CAPTIONS AND DEFINED TERMS. The headings and captions contained in this
Agreement are for convenience and reference purposes only and shall not define,
limit or otherwise affect the terms and conditions of this Agreement.
Capitalized words shall have the definition specified in this Agreement,
including the definitions set forth in the “Terms” paragraph.

RANM Form 3101 (2010) Page 9 of 11                    ©2007 REALTORS®
Association of New Mexico                         Initials: Buyer LOGO
[g127770img002.jpg] Seller LOGO [g127770img003.jpg]

Produced With ZipForm™ by RE FormsNet, LLC 18025 Fifteen Mile Road, Clinton
Township, Michigan 48035        www.zipform.com                 8500 Bluewater



--------------------------------------------------------------------------------

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

PURCHASE AGREEMENT - COMMERCIAL – 2010

34. LIMITATION OF REAL PROPERTY INDEMNIFICATIONS. To the extent applicable, if
at all, the indemnifications contained in this Agreement are subject to and
limited by the provisions of Section 56-7-1 of the New Mexico Statutes.

35. DURATION. If this Agreement is not fully executed by both Buyer and Seller
on or before the Offer Expiration Date, the offer evidenced by this partially
executed document shall be automatically withdrawn. In such event, all Earnest
Money that already has been deposited with the Title Company, and all accrued
interest, shall be delivered to Buyer.

36. COUNTERPARTS. This Agreement may be executed by Buyer and Seller in
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one (1) document.

37. FOREIGN SELLERS. The disposition of a U.S. Real Property interest by a
Foreign Person is subject to Foreign Investment in Real Property Tax Act of 1980
(FIRPTA) income tax withholding. FIRPTA applies if Seller is a Foreign Person,
Foreign Corporation or Partnership, or non-resident Alien, unless BOTH the
purchase price is $300,000 or less AND Buyer intends to use the property as
Buyer’s primary residence. Federal Law requires that if Seller is a Foreign
Person, then Buyer must withhold ten percent (10%) of the amount realized from
the sale of the Property and remit it to the Internal Revenue Service (IRS)
within 20 days of Closing unless the Seller provides written confirmation from
the IRS that Seller is not subject to withholding. Generally speaking, the
“amount realized” is the sales/purchase price of the Real Estate. If Seller is
Non-Foreign, the Seller must provide proof of Non-Foreign status by fully
executing an Affidavit of Non-Foreign Seller (RANM Form 2303) and deliver it to
either the Buyer or to a Qualified Substitute. Under FIRPTA, if Seller is a
Foreign Person and Buyer fails to withhold taxes, the Buyer may be held liable
for the tax, in addition to other fines and penalties and the Buyer’s Broker may
be fined up to the amount of their commission.

Buyer’s offer x is ¨ is not contingent upon the Seller completing the FIRPTA
response box in the Acknowledgement by Seller Section of this Purchase
Agreement, and providing the documents indicated there in no later than 5 days
after Date of Acceptance. If Seller is providing an Affidavit of Non-Foreign
Seller, Buyer agrees that Seller may, at Seller’s option, provide this Affidavit
either to Buyer or to a Qualified Substitute as provided by FIRPTA. If a
Qualified Substitute is used, Buyer will not receive a copy of Seller’s
Affidavit.

For further information on FIRPTA, see the Information Sheet - FIRPTA (RANM Form
2304), and consult with an attorney and/or tax professional.

38. SEVERABILTY. If any portion of this agreement is found by any court of
competent jurisdiction to be invalid or unenforceable, the remainder of this
agreement will remain in full force and effect.

BUYER

 

                         Coven Holdings LLC                        

   , a   

                     New Mexico Limted Liability Company                

By:  

  LOGO [g127770img007.jpg]                                     
                                         
     December 1, 2010                          12:00 PM  

                                                                      
                                         
                                         
                                   Execution
Date                                                   Time

Mitch Coven                                        
                                         
                                         Principal

Name (Print)                                        
                                         
                                         
                                                   Its

8409 Washington Street NE               
                              Albuquerque          
                      NM                                            87113

Address                                                                     
                                         
       City                                  
                  State                       
                                 Zip Code

                                                               
           (505) 268-9952                                                       
mitch@vitalityworks.com

Phone                                                                       
                  Fax                       
                                         
                                                   Email Address      

 

RANM Form 3101  (2010)  Page 10 of 11

   ©2007 REALTORS® Association of New Mexico    Initials: Seller  LOGO
[g127770img008.jpg] Produced with ZipForm™ by RE FormsNet, LLC 18025 Fifteen
Mile Road, Clinton Township, Michigan 48035    www.zipform.com        8500
Bluewater



--------------------------------------------------------------------------------

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

PURCHASE AGREEMENT - COMMERCIAL – 2010

ACKNOWLEDGEMENT BY SELLER:

 

With regard to Paragraph 37, FOREIGN SELLERS, Seller agrees to;

 

  ¨ Execute an Affidavit of Non-Foreign Seller (RANM Form 2303), or

  ¨ Provide written documentation from the IRS that withholding is not required.

If Seller does not provide the Affidavit of Non-Foreign Seller (if applicable)
within the time-frame provided, Buyer, in his sole discretion, may choose to
terminate this Agreement or to proceed to Settlement/Signing. If Buyer chooses
to terminate, Earnest Money will be returned to Buyer. If Seller fails to
provide either of the above documents prior to the Settlement/Signing date,
Buyer may still proceed with the consummation of this Agreement and may in his
sole discretion, instruct the Title Company closing this transaction to withhold
ten percent (10%) of the amount realized from the sale of the Property to be
remitted to the IRS on Buyer’s behalf. Generally speaking, the “amount realized”
is the sales/purchase price of the Real Estate.

By signature hereto, Seller hereby acknowledges Buyer’s obligations under FIRPTA
and in the event Seller fails to provide the necessary documentation as provided
for in this Agreement authorizes the Title Company closing this transaction to
withhold ten percent (10%) of the amount realized from the sale of the Property
to be remitted to the IRS on Buyer’s behalf.

SELLER

 

                     Sparton Technology, Inc             

   , a   

                     New Mexico Corporation                 

By:  

LOGO [g127770img009.jpg]                                     
  12/8/2010                                    5:00  PM  

                                                                      
                                         
                                         
                                     Execution
Date                                               Time

STEVEN KORWIN                                          
                            SVP QUALITY & ENG                  

Name (Print)                                        
                                         
                                                      Its      

425 N. MARTINGALE RD                    SCHAUMBURG                   
                  IL                                            60173

Address                                                                     
                    City                     
                                       State  
                                                   Zip Code

248-420-6271                                                             
 847-762-5820                                             skorwin@sparton.com

Phone                                                                       
                                  Fax       
                                         
                                Email Address      

Date of Agreement: 12/8/2010 (For reference purposes and for calculation of
deadlines, the LAST party to execute this contract should fill in the date.

 

Attn: No representation or recommendation is made by the REALTORS® Association
of New Mexico (“RANM”), The Commercial Association of REALTORS®-New Mexico
(“CARNM”) or by any Broker as to the legal sufficiency, legal effect or tax
consequences of this Agreement or the sale to which it relates. The parties are
urged to:

1. Seek the advice of appropriate legal and tax counsel and advisors concerning
the consequences of this Agreement; and,

2. Obtain the assistance of appropriate experts and consultants to review and
investigate the Property during the Inspection Period,

This Agreement is meant to be used in connection with the sale of commercial
real property. RANM and CARNM make no warranty as to the legal effectiveness,
appropriateness or validity of this form. RANM and CARNM disclaim any liability
for damages resulting from use of this form. By use of this form the parties
agree to the limitations set forth in this paragraph. The parties hereby release
RANM, CARNM the real estate brokers, their agents and employees, from all
liabilities, claims and damages resulting out of the use of this form. Buyer and
Seller should consult their own attorneys, accountants and consultants regarding
the effectiveness, validity, and/or consequence of use of this form. This form
is not intended to identify the user as a REALTOR®. REALTOR® is a registered
collective membership mark which may be used only by real estate licences who
arc members of the National Association of REALTORS® and who subscribe to the
National Association of REALTORS’® Code of Ethics.

RANM Form 3101 (2010) Page 11 of 11                             ©2007 REALTORS®
Association of New Mexico                        Initials: Buyer     LOGO
[g127770img002.jpg]      LOGO [g127770img003.jpg]

Produced with ZipForm™ by RE FormsNet, LLC 18025 Fifteen Mile Road, Clinton
Township, Michigan
48035                www.zipform.com            8500 Bluewater



--------------------------------------------------------------------------------

LOGO [g127770img001.jpg]

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

ADDENDUM - COMMERCIAL – 2010

This Addendum is part of the Agreement dated December 1, 2010 , covering the
Property at 8500 Bluewater Road NW, Albuquerque, NM 87121. The parties further
agree as follows:

Inspection Period: The Inspection Period starts the day following the delivery
of all inspection documents which shall include Title Commitment, Phase I
Environmental and ALTA Survey. During the Inspection Period, in the event Buyer
determines that the Property is unsuitable for any reason whatsoever, Buyer
shall have the right to terminate the Purchase and Sale Agreement and the
Earnest Money Deposit and accumulated interest, if any, shall be refundable to
Buyer.

Closing Period: 90 days from Date of Agreement.

Assignment: Buyer will assign its rights and obligations under the Purchase and
Sale Agreement to a newly formed New Mexico Limited Liablity Company. Buyer will
provide written notice of the assignment to the Seller and Escrow Holder at
least three (3) days prior to the scheduled close of escrow.

* REFER TO ADDENDUM TWO FOR ALL MODIFICATIONS TO THIS PURCHASE AGREEMENT.

SELLER

 

                     Sparton Technology, Inc.             

   , a   

                     New Mexico Corporation                

By:  

LOGO [g127770img011.jpg]                                     
          12/8/2010                                     5:00 PM  

                                                                      
                                         
                                         
                                     Execution
Date                                               Time

STEVEN KORWIN                                          
                                       S. V. P. QUALITY & ERG                  

Name (Print)                                        
                                         
                                                      Its      

425 N. MARTINGALE RD.                            SCHAUMBURG           
                  IL                                            60173

Address                                                                     
                    City                     
                                       State  
                                                           Zip Code

248-420-6271                                                             
     847-762-5820                                         skorwin@sparton.com

Phone                                                                       
                                      Fax   
                                         
                                    Email Address      

 

This form and all REALTORS® Association of Mew Mexico (RANM) forms are for the
sole use of RANM members and those New Mexico Real Estate Licensees to whom RANM
has granted prior written authorization. Distribution of RANM forms to non-RANM
members or unauthorized Real Estate Licensees is strictly prohibited. RANM makes
no warranty of the legal effectiveness or validity of this form and disclaims
any liability for damages resulting from its use. By use of this form, the
parties agree to the limitations set forth in this paragraph. The parties hereby
release RANM, the Real Estate Brokers, their Agents is and employees from any
liability arising out of the use of this form. You should consult your attorney
with regards to the effectiveness, validity or consequences of any use of this
form. The use of this form is not intended to identify the user as a REALTOR®.
REALTOR® is a registered collective membership mark which may be used only by
Real Estate Licensees who are members of the National Association of REALTORS®
and who subscribe to the Association’s strict Code of Ethics.

 

RANM Form 3105 (2010) Page 1 of 2

   ©2003 REALTORS® Association of New Mexico    Initials: Buyer LOGO
[g127770img002.jpg] Seller LOGO [g127770img003.jpg]

 

New Urban Investments LLC P.O. Box 7897 Albuquerque, NM 87194

Phone: 505.450. 4466

   Fax: 505.232.3018    Phillip Raby    8500 Bluewater Produced with ZipForm® by
zipLogix 18070 Fifteen Mile Road, Fraser, Michigan 48026     www.zipLogix.com



--------------------------------------------------------------------------------

REALTORS® ASSOCIATION OF NEW MEXICO/

COMMERCIAL ASSOCIATION OF REALTORS® NEW MEXICO

ADDENDUM - COMMERCIAL – 2010

BUYER

 

                         Coven Holdings LLC                        

   , a   

                     New Mexico Limted Liability Company                

By:  

  LOGO [g127770img007.jpg]                                     
                                         
          12/01/2010                                 12:00 PM  

                                                                      
                                         
                                         
                                   Execution
Date                                                   Time

Mitch Coven                                        
                                         
                                         Principal

Name (Print)                                        
                                         
                                         
                                                   Its

8409 Washington Street NE               
                              Albuquerque          
                      NM                                            87113

Address                                                                     
                                         
       City                                  
                  State                       
                                 Zip Code

                                                               
           (505) 268-9952                                                       
mitch@vitalityworks.com

Phone                                                                       
                  Fax                       
                                         
                                                   Email Address      

RANM Form 3105 (2010) Page 2 of 2                             ©2003 REALTORS®
Association of New Mexico/                             Initials: Buyer LOGO
[g127770img002.jpg] Seller LOGO [g127770img003.jpg]

Produced with ZipForm® by zipLogix 16070 Fifteen Mile Road, Fraser, Michigan
48026     www:zipLogix.com                         8500 Bluewater



--------------------------------------------------------------------------------

ADDENDUM TWO TO REALTORS ASSOCIATION OF NEW

MEXICO/COMMERCIAL ASSOCIATION OR REALTORS NEW MEXICO

PURCHASE AGREEMENT – COMMERCIAL – 2010

This Addendum modifies that Realtors Association of New Mexico/Commercial
Association or Realtors New Mexico and Addendum One thereto (the “Agreement”)
and shall control any contrary provisions.

1. The Purchase Price shall be $4,500,000.

2. Conveyance shall be by Special Warranty Deed.

3. Section 5 (“Financing”) is deleted.

4. Section 6 is deleted and replaced with the following:

“6. SELLER DELIVERIES. Within 15 days of the Date of Agreement, Seller will
deliver to Buyer all information in Seller’s possession relating to the
Property. Seller makes no warranties or representations as to accuracy or
completeness of any information delivered to Buyer.”

5. Section 7 is deleted and replaced with the following:

“INSPECTION PERIOD. Buyer shall have 45 days from the date of this Agreement to
review the Property. During the Inspection Period, Buyer shall review all of the
information regarding the Property provided by Seller. In addition, during the
Inspection Period, Buyer may perform such other inspections and review such
other information as is desired by Buyer. Such inspections shall be at Buyer’s
expense. Such inspections and reviews may include, but are not limited to,
physical inspection of the Property, environmental inspection of the Property,
soil inspection, review of governmental approvals and permits related to the
Property, zoning, title, survey, leases, service agreements, management
contracts, and other agreements related to the Property. Seller authorizes Buyer
to request zoning and other similar certifications from applicable governmental
and quasi-governmental authorities. Buyer agrees to conduct all inspections and
tests at times mutually acceptable to Buyer and Seller. In performing the
Inspections, Buyer shall not perform any invasive testing, drilling, or
otherwise physically alter the Property except with the prior written consent of
Seller. Buyer’s representatives shall not interfere with the use and occupancy
of the Property by Seller or any tenant. Buyer shall indemnify, defend, and hold
Seller harmless from any claims, including construction, mechanics’ or
materialmen’s liens, expenses, liabilities, damages, losses or injuries,
including the costs and expenses of investigation, defending and settling or
litigating any claim, and



--------------------------------------------------------------------------------

reasonable attorney’s fees, arising out of or related to any actions or the
presence of Buyer’s representatives on the Property. In the event any
Inspections disturb any portion of the Property, Buyer shall, at its sole cost
and expense, promptly restore the Property to its prior condition. Buyer’s
obligations under this Section shall survive the Closing or the termination of
this Agreement.”

6. The Title Commitment, Survey and Environmental Site Assessment shall be
obtained by Buyer at Buyer’s expense.

7. The following is added to Section 8:

“Buyer agrees (i) to provide to Seller copies of all inspection reports, and
(ii) not to disclose the contents of such reports to any third party in the
event this Agreement is terminated.”

8. Section 9 is deleted and replaced with the following:

“BUYER’S OBJECTION. Prior to the end of the Inspection Period, if Buyer is
dissatisfied with title, survey, the environmental site assessment or the
physical condition of the Property, Buyer, at Buyer’s election, may either
terminate this Agreement or give notice to Seller requesting that Seller cure
the items disapproved by Buyer. Within 10 days of Buyer’s notice requesting
Seller’s cure, Seller shall provide notice to Buyer of Seller’s proposed cure
and the time period necessary for Seller to effectuate the cure. Upon receipt of
the response from Seller, Buyer shall within 10 days elect to either terminate
this Agreement or accept Seller’s proposed cure. If Buyer elects to terminate
this Agreement, the Earnest Money, including accrued interest, shall be
delivered to Buyer. If Buyer agrees to Seller’s proposed cure, the Closing Date
shall be extended, if necessary, consistent with the time period specified for
Seller’s cure. If Buyer does not disapprove the Property in writing, Buyer shall
be deemed to have approved the Property and the Earnest Money shall become
non-refundable.

9. Section 10 is deleted and replaced with the following:

“SELLER’S REPRESENTATIONS AND WARRANTIES. Seller makes the following
representations and warranties to Buyer as of the Date of Agreement and as of
the Closing:

A. Seller is not aware of any unpaid liens or assessments, or items which could
result in a lien, related to the Property.

B. Seller will not violate or modify any existing lease or Other Agreement, or
create any new lease or Other Agreement affecting the Property, without Buyer’s
prior written approval.

 

2



--------------------------------------------------------------------------------

C. No person other than tenant(s) pursuant to the Existing Leases shall have any
right to possession of the Property.

D. No work has been performed which has not been paid for or which could give
rise to any mechanic’s or materialmen’s lien being filed against the Property.

E. No lawsuit or other claim is pending or threatened against Seller relating to
the Property.

F. Seller is not subject to any current bankruptcy, receivership, probate or
insolvency proceeding.

These representations and warranties shall not survive the Closing. Buyer’s sole
remedy for breach of any Seller covenant or representation shall be to terminate
this Agreement.

10. Section 12 is deleted.

11. Section 13 is deleted and replaced with the following:

“RISK OF LOSS. In the event of damage or destruction of all or any material
portion of the Property by wind, water, fire or other casualty. Seller will
promptly notify Buyer of the nature and extent of such damage or destruction.
Insurance proceeds shall be assigned to Buyer, provided however that Buyer
within 7 days of Seller’s notice may terminate this Agreement by written notice
to Seller if the damage is reasonably estimated to exceed $100,000 to repair.
Prior to the Closing, risk of loss with respect to the Property shall be on
Seller. After the Closing, risk of loss with respect to the Property shall be on
Buyer.”

12. Section 18 is deleted and replaced with the following:

“NO REPRESENTATIONS OR WARRANTIES; “AS-IS” PURCHASE. Buyer warrants and
acknowledges to and agrees with Seller that Buyer is a sophisticated Buyer,
familiar with the Property, and that Buyer is purchasing the Property “AS IS”,
“WHERE IS” and “WITH ALL FAULTS”, with no right of set-off or reduction in the
Purchase Price and, except as expressly provided herein to the contrary,
specifically and expressly without reliance on any warranties, representations
or guarantees, whether express, implied or statutory, of any kind, nature, or
type whatsoever from or on behalf of Seller, including without limitation,
warranties, representations or guarantees with respect to the quality,
character, or condition of the Property, whether latent or patent,
merchantability, habitability, utility, tenantability, workmanship, operations,
state of maintenance or repair, compliance with statutory or other governmental,
regulatory or

 

3



--------------------------------------------------------------------------------

industry standards or fitness for a particular use, or with respect to the
value, profitability or marketability of any part of the Property, or with
respect to any other matter or thing relating to or affecting the Property.
Seller does hereby disclaim and renounce, and Buyer acknowledges and agrees that
it is not relying on, any such representations or warranties. Buyer represents
and warrants to Seller that upon expiration of the Inspection Period, Buyer will
have had ample opportunity to make a proper inspection, examination and
investigation of the Property to familiarize itself with its condition and that
Buyer will do so to its satisfaction. Buyer shall have no claim, in law or in
equity, based upon the condition of the Property or the failure of the Property
to meet any standards. Further, anything in this Agreement to the contrary
notwithstanding, in no event shall Seller be liable for incidental, special,
exemplary or consequential damages, including, without limitation, loss of
profits or revenue, interference with business operations, loss of tenants,
lenders, investors, buyers, diminution in value of the Property, or inability to
use the Property, due to the condition of the Property.

NO REQUIRED DISCLOSURES OR OTHER OBLIGATIONS. Buyer further acknowledges and
agrees that Seller shall be under no duty to make any affirmative disclosure
regarding any matter which may be known to Seller, its officers, directors,
contractors, agents or employees, except as specifically set forth herein, and
that it is relying solely upon its own Inspections of the Property and not upon
any representations made to it by any person whomsoever. Buyer agrees that there
is no obligation on the part of Seller to make any changes, alterations, or
repair to the Property. Buyer is solely responsible for obtaining any
certificate of occupancy or any other approval or permit necessary for transfer
or occupancy of the Property and for any repairs or alterations necessary to
obtain same all at Buyer’s sole cost and expense. Buyer agrees and acknowledges
that Buyer’s obligations under this Agreement shall remain in full force and
effect with Buyer having no right to delay the Closing or terminate this
Agreement regardless of any facts or information learned by Buyer after the
expiration of the Inspection Period.

SELLER’S DELIVERIES. Seller has not made and does not make in this Agreement any
representation or warranty about the truth, reliability, accuracy, completeness,
or enforceability of any materials, reports and other information about the
Property, including without limitation, the Seller’s Deliveries, given to Buyer
prepared by any person or about the qualifications or expertise of any such
person, and Buyer has not relied, and is not relying, upon Seller with respect
to any such materials, reports and other information which may have been
provided by or on behalf of Seller.

 

4



--------------------------------------------------------------------------------

RELEASE AND ASSUMPTION OF RISK. Buyer, for itself, and its officers, directors,
shareholders, partners, agents, contractors, attorneys, brokers, servants,
employees, invitees, concessionaires, licensees and representatives (hereinafter
referred to as “Releasors”), hereby waives, releases, acquits and forever
discharges Seller and its officers, directors, shareholders, trustees, partners,
agents, contractors, attorneys, brokers, servants, employees. Buyers, invitees,
licensees and representatives (hereinafter referred to as “Releasees”) of and
from any and all Losses, which are in any way connected with, based upon,
related to or arising out of any of the following, whether now existing or
hereafter arising: (i) the presence of any Hazardous Materials (as hereinafter
defined) on, at, under or emanating from the Land or Property or any part
thereof, or any Hazardous Use on or about the Land or Property or any part
thereof, (ii) any violation by or relating to the Land or Property or any part
thereof (or the ownership, use, condition, occupancy or operation thereof), or
by the Releasors or any other persons or entities, of any Environmental Laws, or
(iii) any investigation, inquiry, order, hearing, action or other proceeding by
or before any governmental agency or any court in connection with any of the
matters referred to in clauses (i) or (ii) above (collectively, the “Released
Matters”). Releasors hereby expressly assume any and all risk of Losses based on
or arising out of or pertaining to the Released Matters. Buyer agrees,
represents and warrants that the Released Matters are not limited to matters
which are known, disclosed or foreseeable, and Buyer waives any and all rights
and benefits which are conferred upon Buyer by statute. Buyer realizes and
acknowledges that factual matters now unknown to it may have given, or may
hereinafter give, rise to Losses which are presently unknown, unanticipated and
unsuspected. Buyer further agrees, represents and warrants that the provisions
of this Section have been negotiated and agreed upon in light of that
realization and that Buyer nevertheless hereby intends to release, discharge and
acquit the Releasees from any such unknown Losses which are in any way related
to the Land or Property or any part thereof.”

 

5



--------------------------------------------------------------------------------

  13. The following is inserted as Section 27:

“SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, devisees, personal
representatives, successors and permitted assigns. Buyer shall not assign this
Agreement without Seller’s prior written consent, except as provided in Addendum
One.”

 

  14. Section 34 is deleted and replaced with the following:

“LIMITATION ON INDEMNIFICATION. To the extent, if at all, that any provision
contained herein or in any related documents requiring one party to indemnify,
hold harmless, insure, or defend another party (including such other party’s
employees or agents) is found to be within the scope of NMSA (1978), § 56-7-1
(2005), as amended from time to time, or in any way subject to, or conditioned
upon consistency with, the provisions of NMSA (1978), § 56-7-1 (2005), as
amended from time to time, for its enforceability, then such provision,
regardless of whether it makes reference to this or any other limitation
provision, shall: (a) not extend to liability, claims, damages, losses or
expenses, including attorney fees, arising out of bodily injury to persons or
damage to property caused by or resulting from, in whole or in part, the
negligence, act or omission of the indemnitee or additional insured, as the case
may be, its officers, employees or agents; and shall be further modified, if
required, by the provisions of NMSA (1978), § 56-7-1 (B)(2005), as amended from
time to time; (b) be enforced only to the extent that the liability, damages,
losses or costs are caused by, or arise out of, the acts or omissions of the
indemnitor or its officers, employees or agents; and (c) be further modified, if
required, by the provisions of NMSA (1978), § 56-7-1 (B)(2005), as amended from
time to time. Further, notwithstanding any other term or condition of this
agreement, to the extent, if at all, that any agreement, covenant, or promise to
indemnify another party (including such party’s employees or agents) contained
herein or in any related documents, is found to be within the scope of NMSA
(1978) §56-7-2 (2003), as amended from time to time, or in any way subject to,
or conditioned upon consistency with, the provisions of NMSA (1978), § 56-7-2
(2003), as amended from time to time, for its enforceability, then, regardless
of whether it makes reference to this or any other limitation provision, such
agreement is not intended to, and it does not, indemnify such indemnitee against
loss or liability for damages arising from: (i) the sole or concurrent
negligence of such indemnitee or the agents or employees of such indemnitee;
(ii) the sole or concurrent

 

6



--------------------------------------------------------------------------------

negligence of an independent contractor who is directly responsible to such
indemnitee; or (iii) an accident that occurs in operations carried on at the
direction or under the supervision of such indemnitee, an employee or
representative of such indemnitee or in accordance with methods and means
specified by such indemnitee or the employees or representatives of such
indemnitee.”

15. The first paragraph of Addendum One titled “Inspection Period” is deleted.

16. The second paragraph of Addendum One is deleted and replaced with the
following:

“The Closing Date shall be ten days after the expiration of the Inspection
Period.”

17. The Seller is Sparton Technology, Inc., a New Mexico corporation.

18. FREEDOM TO CHOOSE INSURANCE COMPANY AND INSURANCE PROFESSIONAL. Buyer hereby
acknowledges that it has been informed by Seller on behalf of that, although I
may be required by the Seller to purchase insurance to cover the Property, I may
purchase that insurance from the insurance company or agent of my choice, and
cannot be required by the Seller, as a condition of the sale, to purchase or
renew any policy of insurance covering the property through any particular
insurance company, agent, solicitor, or broker. I hereby acknowledge receipt of
a true copy of this notice.

 

SPARTON TECHNOLOGY, INC. By:  

LOGO [g127770img012.jpg]

Its:  

S.V.P. QUALITY & ENG

COVEN HOLDINGS LLC By:  

LOGO [g127770img007.jpg]

Its:  

PRESIDENT

 

7